KERNER, Circuit Judge,
(dissenting).
The complaint charged that defendant was the owner of a housing accommodation in Indianapolis, Indiana, and that defendant had violated the Act and regulations by demanding and receiving from five named tenants the sum of $462.50 in excess of the allowed maximum for the housing units in question. In his complaint, plaintiff prayed (1) for a judgment restraining defendant from further violation of the Act; (2) for a judgment ordering defendant to make restitution to the tenants in the amount of the overcharges; and (3) for a judgment that defendant pay to the United States as damages twice the amount of the overcharges.
Defendant in her answer admitted all the averments of the complaint, except that she denied that she had demanded and received rentals in excess of the maximum rents as prescribed by the respective Acts and the regulations issued thereunder. She did not plead the partial defense afforded by § 205(e), nor did she attempt to bring herself within its provisions,
Under § 205(e) an overcharged tenant is authorized to bring an action against the landlord on account of the overcharge, and if the tenant fails to sue, the Expediter succeeds to his rights, and the landlord shall be liable for an amount not more than three times that of the overcharge, as determined in the discretion of the court, or, in the alternative, an amount not less than $25 nor more than $50 if the latter is greater than three times the amount of the overcharge, but if the court should find that the violation was neither willful nor the result of failure to take practicable precautions against the occurrence of the violation, the amount of the recovery shall be only the amount of the overcharge.
At the trial before the court without a jury, defendant offered no evidence. She stipulated that she had overcharged her tenants in the amount of $155.50. Thereupon a discussion ensued in which plaintiff’s counsel contended that since the proofs showed that the overcharges amounted to $155.50, restitution should be made to the tenants and defendant should be ordered to pay to the United States as damages double the amount of the overcharges. The trial judge rejected the claim on the ground that he did not think it “fair that the Government should ask for it.” Thus, upon this record, a question of law was presented which the court was required to pass upon. It did pass upon it. The court found that defendant had overcharged her tenants $155.-50; that the overcharges were neither willfully made nor made as the result of failure to take practicable precautions against the occurrence of the violation and entered a judgment that defendant make restitution to three of the tenants.
The purpose of this suit was for the court to determine whether defendant had violated the statute, and -if so, whether judgment should be entered that she make restitution to the tenants in the amount of the overcharges, and that she pay to the United States as damages twice the amount of the overcharges.
It has been held that in the absence of a defense within the proviso contained in § 205(e) the amount to which plaintiff would be entitled “must be something between the amount of the overcharges and three times the overcharges. The discretion of the court does not extend to nullifying the intent of the statute that something more than mere restoration be imposed unless the proviso is by proper proof brought into operation.” Woods v. Knickerbocker, 5 Cir., 171 F.2d 795, 797.
*784A judgment is the sentence of the law pronounced by the court upon the matter contained in the record. 3 Blackstone’s Com. 395. It is the final consideration and determination of the court upon matters submitted to it in an action or proceeding. 49 C.J.S., Judgments, § 1, page 25.
The court, in the instant case, adjudicated the three distinct claims asserted in the complaint. It determined these issues, and entered the judgment in question. The judgment so entered was final and conclusive upon the parties. The judgment did not grant the relief prayed for by the complaint, nevertheless, by entering a judgment only for the overcharges the court terminated the litigation. True it is, the judgment evidenced no recognition of the claim of the United States for twice the amount of the overcharges,' but it did establish that which had theretofore been in dispute. The judgment made a conclusive record of the rights and liabilities of the parties submitted to the court for decision. Hence, the demand of the United States for twice the amount of the overcharges must be held to have been rejected, and that demand could not again be litigated. It had been adjudicated for all time, and was merged into the judgment. Had plaintiff not appealed he would have been concluded by the judgment. Alexander v. Cosden, Pipe Line Co., 290 U.S. 484, 487, 54 S.Ct. 292, 78 L.Ed. 452. Where a judgment gives the successful party only a part of that which he seeks and denies him the balance with the result that injustice has been done him, he may appeal from the entire judgment. Automobile Ins. Co. v. Barns-Manley etc., 10 Cir., 168 F.2d 381, 386. A complainant who has received less than the relief demanded, is aggrieved by the judgment, and he may appeal. Blanchard v. Neill, 83 N.J.Eq. 446, 91 A. 811, and Scott v. Parkview Realty & Imp. Co., 241, Mo. 112, 145 S.W. 48, 50. See also United States v. Dashiel, 70 U.S. 688, 701, 3 Wall. 688, 701, 18 L.Ed. 268; Butte & B. Consol. Min. Co. v. Montana Ore Purchasing Co., 9 Cir., 121 F. 524, and Grant v. United States Shipping Board, etc., 2 Cir., 22 F. 2d 488.
I think we have jurisdiction of this appeal and we may inquire whether the court erred in entering the judgment appealed from.